 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                 SOUTHERN DIVISION
11

12

13 P&P IMPORTS LLC, a California limited ) Case No.: 8:18-CV-2029-DOC-FDM
     liability company                         )
14                                                 JUDGMENT FOR PLAINTIFF
                                               )
                             Plaintiff,            P&P IMPORTS LLC AGAINST
15                                             )
           vs.                                 )   DEFENDANT OUTUGO, INC.
16
                                               )
17 OUTUGO, INC.; and DOES 1-10,                )
     inclusive,                                )   HON: DAVID O. CARTER
18
                                               )
19                                             )
                          Defendants           )
20
                                               )
21                                             )
22                                             )
                                               )
23                                         )
24

25 To DEFENDANT OUTUGO, INC.:

26         The Court having previously entered the default of Defendant OUTUGO,
27 INC., an Arizona corporation (hereinafter “OUTUGO”) and upon proof made to the

28                                      -1-
        JUDGMENT FOR PLAINTIFF P&P IMPORTS LLC AGAINST DEFENDANT OUTUGO,
                                       INC.
 1 satisfaction of this Court, IT IS HEREBY ORDERED, ADJUDGED, AND

 2 DECREED as follows:

 3      1.    Judgment is entered for Plaintiff P&P Imports LLC ("P&P") as against
              Defendant OUTUGO.
 4

 5      2.    OUTUGO, and its officers, directors, agents, servants, employees,
 6            attorneys, receivers, trustees and other fiduciaries and all other
              persons in active participation with them are, therefore,
 7            permanently enjoined from infringing the P&P Imports Winter
 8            2017 Lookbook, the P&P Imports 2016 Lookbook, and the
              SLAMMO® Trade Dress.
 9

10      3.   P&P is awarded $150,000.00 in statutory damages.
11      4.   P&P is awarded its reasonable attorney’s fees of $14,600 as determined
12
             by this Court pursuant to Local Rule 55-3 and the Copyright Act.
13      5.   Pursuant to FRCP 54(d)(1), P&P is awarded costs of suit in an amount to
14
             be fixed by the Court upon P&P’s Application for the same.
15
        6.   This Court retains jurisdiction over this matter to enforce the terms of
16
             this Judgement.
17

18

19                                           IT IS SO ORDERED.
20

21              June 18, 2019
        DATED: ___________________
22

23                                           ___________________________
                                             Hon. David O. Carter
24                                           United States District Court Judge
25

26
27

28                                   -2-
     JUDGMENT FOR PLAINTIFF P&P IMPORTS LLC AGAINST DEFENDANT OUTUGO,
                                    INC.
